Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s drawings filed 5/21/2020 have been considered and are accepted by the Examiner.

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a method of transmitting data to a wireless station (STA) using a virtual resource unit (RU) assigned to the wireless STA, the method comprising:
“wherein said virtual RU comprises a plurality of RUs of the multi-RU scheduling;
performing pre-FEC padding, FEC encoding, and post-FEC padding on the virtual RU according to the parameters; and
transmitting data to the wireless STA using the virtual RU” in combination with other recited elements in claim 1.

The present application also relates to a wireless communication device, comprising: 
“a memory coupled to the processor and comprising instructions executed by the processor to perform a method of transmitting data to a wireless station (STA) using a virtual resource unit (RU) assigned to the wireless STA, the method comprising: 
“wherein said virtual RU comprises a plurality of RUs of the multi-RU scheduling;

transmitting data to the wireless STA using the virtual RU” in combination with other recited elements in claim 11.

The present application also relates to a non-transitory computer-readable storage medium having embedded therein program instructions, which when executed by one or more processors of a device, causes the device to execute a method of transmitting data to a wireless station (STA) using a virtual resource unit (RU) assigned to the wireless STA, the method comprising: 
“wherein said virtual RU comprises a plurality of RUs of the multi-RU scheduling; 
performing pre-FEC padding, FEC encoding, and post-FEC padding on the virtual RU according to the parameters; and 
transmitting data to the wireless STA using the virtual RU” in combination with other recited elements in claim 20.

	The closest prior art, Yu et al. (US Patent 10,826,649 B1), teaches an OFDM symbol method and system that comprises adding pre-forward error correction (FEC) coding (pre-FEC) padding bits to FEC encoding to pad excess information bits such that after FEC-encoding, the number of encoded bits occupies an integer number of symbol segments that correspond to the last OFDM symbol.  In addition, post-FEC padding bits are added following FEC-encoding to ensure that the number of bits to be included in the last OFDM symbol is equal to the number of coded bits per OFDM symbol as defined by the WLAN communication protocol.


A third prior art, Huang et al. (US Publication 2019/0036642 A1), teaches a transmission apparatus that comprises a pre-FEC PHY padding block, a BCC encoder and a post-FEC PHY padding block.  Huang further discloses a resource unit RU is designated can be designated for single user transmission and multi-user transmission, and that the RU assignment information and per-user allocation information for designated transmitting stations are preset at an access point AP and transmitted in a trigger frame by the AP to the designated transmitting STAs.  

	However, Yu, Patil, and Huang, when either taken alone or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471